DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Qiu fails to show or suggest "an elongated magnetic core," "first and second coils at opposing first and second ends of the elongated magnetic core," and "a third coil wrapped around the elongated magnetic core at a location between the first and second coils".
The Examiner contends that
Qiu discloses an elongated magnetic core [Fig 3A, (306)] {¶ (0048, 0051)}, "first [304-1] {¶ (0051)}  and second coils [304-2] {¶ (0051)} at opposing first [left] and second [right] ends of the elongated magnetic core [306]," and "a third coil [302] {¶ (0051)} wrapped around the elongated magnetic core [306] at a location between the first [304-1] and second coils [304-2]” {¶ (0051)}. Hence the rejection.
The Applicant alleges that
Qiu fails to show or suggest "a wireless 
power transmitting device" that comprises "an annular magnetic core" and "a puck housing having wireless power transmitting coils on the annular magnetic core that are 
The Examiner contends that
Qiu discloses a wireless power transmitting device [Fig 3A, (300)] {¶ (0046)} that comprises an annular magnetic core [306] {¶ (0050-0051)} and a puck housing [Fig 2A, (composite of 250 & 202)] {¶ (0044)} having wireless power transmitting coils [Fig 3A, (310)] {¶ (0050)} on the annular magnetic core [306] that are configured to transmit wireless power signals [304s] {¶ (0051)} to the wireless power receiving device [200] {¶ (0051)}. Hence the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 15 & 21-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. Pub No. US 2018/0062416 in view of Qiu et al. Pub No. US 2018/0069601.
Regarding Independent Claim 1
Terry et al. disclose a wireless power receiving device [Fig 1, (24)] {¶ (0020)} configured to wirelessly receive power {¶ (0017-0018)} during wireless power transmission from a wireless power transmitting device [12] {¶ (0018)}, comprising: 
electrical components [50, 30] {¶ (0025)}; and
st 42] and second [2nd 42] coils and that supplies a voltage to the electrical components [50, 30] {¶ (0025)}.
Terry et al. fail to disclose an elongated magnetic core; 
first and second coils at opposing first and second ends of the elongated magnetic core;
a third coil wrapped around the elongated magnetic core at a location between the first and second coils. 
However, Qiu et al. disclose an elongated magnetic core [Fig 3A, (306)] {¶ (0048)}; 
first [304-1] and second coils [304-2] at opposing first [towards first 308] {¶ (0047)} and second [towards second 308] {¶ (0047)} ends of the elongated magnetic core [306] {¶ (0051)};
a third coil [Fig 3A, (302)] {¶ (0051)} wrapped around the elongated magnetic core [306] at a location between the first [304-1] and second [304-2] coils {¶ (0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 2
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 1 {¶ (0018-0025)}.
Terry et al. fail to disclose the elongated magnetic core is curved along its length.
However, Qiu et al. disclose an elongated magnetic core [306] {¶ (0048)} is curved {¶ (0074)} along its length {¶ (0055)}.
Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 3
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 2 {¶ (0018-0025)}.
Terry et al. fail to disclose a housing in which the elongated magnetic core is mounted; 
a display on a front face of the housing.
However, Qiu et al. disclose a housing [Fig 2A, 3B, (202)] {¶ (0044, 0051)} in which the elongated magnetic core is [306] {¶ (0051)} mounted; 
a display [Fig 2A, (210)] {¶ (0044)} on a front face of the housing [202] {¶ (0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 9
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 1 {¶ (0018-0025)}.
Terry et al. fail to disclose an antenna resonating element configured to transmit wireless signals at frequencies above 1 MHz, wherein the first and second coils are configured to receive wireless power signals at frequencies less than 1 MHz.
However, Qiu et al. disclose an antenna resonating element [Fig 3A, (302)] {¶ (0046)} configured to transmit wireless signals at frequencies above 1 MHz [7MHz] {¶ (0047)}, 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Independent Claim 10
Terry et al. disclose a wireless power receiving device [Fig 1, (24)] {¶ (0020)}. 
Terry et al. fail to disclose to wirelessly receive power during wireless power transmission from a wireless power transmitting device [12] {¶ (0018)}; and 
rectifier circuitry [50] {¶ (0020)} that receives wireless power using the first [42-1], second [42-2], and third coils [42-3] {¶ (0020)}.
However, Qiu et al. disclose an elongated core [Fig 3A, (306)] {¶ (0048)} of magnetic material [ferrite material] {¶ (0039)} having opposing first [towards first 308] {¶ (0047)} and second [towards second 308] {¶ (0047)} ends; 
first [304-1] {¶ (0051)}, second [304-2], and third coils [302] {¶ (0051)} wrapped around the elongated core [306] {¶ (0048-0051)} at the first [left] and second [right] ends, respectively. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 11
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 10 {¶ (0018-0025)}.
Terry et al. fail to disclose a housing in which the elongated core is mounted, 
wherein the housing has opposing front and rear faces; and 
a display on the front face, 
wherein the elongated core has opposing first and second ends, 
wherein the first coil has wire wrapped around the elongated core at the first end and wherein the second coil has wire wrapped around the elongated core at the second end.
However, Qiu et al. disclose a housing [Fig 2A, 3B, (202)] {¶ (0044, 0052)} in which the elongated core [Fig 3A, (306)] {¶ (0051)} is mounted, 
wherein the housing [202] has opposing front [Fig 2A, (at 210)] {¶ (0044)} and rear faces [at 204] {¶ (0044)}; and 
a display [210] on the front face [at 210], 
wherein the elongated core [306] has opposing first [towards first 308] {¶ (0047)} and second ends [towards second 308], 
wherein the first coil [304-1] {¶ (0051)} has wire wrapped around the elongated core [306] {¶ (0051)} at the first end [towards first 308] and wherein the second coil [304-1] {¶ (0051)} has wire wrapped around the elongated core [306] at the second end [towards second 308] {¶ (0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 15
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 10 {¶ (0018-0025)}.
Terry et al. fail to disclose the elongated core is curved along its length.
However, Qiu et al. disclose an elongated core [Fig 3A, (306)] {¶ (0048, 0074)} is curved along its length {¶ (0074)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Independent Claim 21
Terry et al. disclose a wireless power transmitting device [Fig 1, (12)] {¶ (0018)} configured to wirelessly transmit power to a wireless power receiving device [24] {¶ (0018-0020)}.
Terry et al. fail to disclose a puck housing having wireless power transmitting coils on the annular magnetic core that are configured to transmit wireless power signals to the wireless power receiving device.
However, Qiu et al. disclose a puck housing [Fig 2A, (250)] {¶ (0044)} having wireless power transmitting coils [Figs 3A/3B, (302/262)] {¶ (0046-0047)} on the annular magnetic core [306] {¶ (0046)} that are configured to transmit wireless power signals to the wireless power receiving device [200] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 22
Terry et al. disclose the wireless power transmitting device [Fig 1, (12)] {¶ (0018)} of claim 21 {¶ (0018-0020)}.
Terry et al. fail to disclose the wireless power transmission coils in the puck housing comprise four wireless power transmission coils equally spaced around the annular magnet core.
However, Qiu et al. disclose a wireless power transmission coils [Figs 3A/3B, (302/262)] {¶ (0046-0047)} in the puck housing [[Fig 2A, (250)] {¶ (0044)} comprise four wireless power transmission coils equally spaced around the annular magnet core [306] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Terry et al. and Qiu et al. disclose the claimed invention except for “four power transmission coils”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “have four transmission coils”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 23
Terry et al. disclose the wireless power transmitting device [Fig 1, (12)] {¶ (0018)} of claim 22 {¶ (0018-0020)}.
Terry et al. fail to disclose a magnet configured to attract a corresponding magnet in the wireless power receiving device.
Qiu et al. disclose a magnet [Fig 2A, (within 250)] {¶ (0044)} configured to attract a corresponding magnet in the wireless power receiving device [200] {¶ (0044)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. Pub No. US 2018/0062416, in view of Qiu et al. Pub No. US 2018/0069601 as applied to claim 15, and further in view of Reiderman et al. Pub No. US 2007/0222453.
Regarding Claim 16
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 15 {¶ (0018-0025)}.
Terry et al. and Qiu et al. fail to disclose the elongated core has a C shape.
However, Reiderman et al. disclose an elongated core has a C shape [Fig 2, (101)] {¶ (0031)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Reiderman et al. into the combined teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing and have a high frequency operation.
Allowable Subject Matter
Claims 4-8 & 12-14 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 17-20 are allowed. The elongated magnetic core has first and second pillars that protrude from elongated magnetic core at the first and second ends, respectively, and the first and second pillars extend perpendicular to the display is novel in the amended claim 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838